PER CURIAM.
Notwithstanding the notice of appeal herein recites that the defendant Sattler appeals from an “interlocutory judgment entered herein on the 30th day of October, 1906,” no such judgment appears to have been entered. There is an order bearing that date, directing that "an interlocutory judgment be entered,” etc.; but the record contains no interlocutory judgment. An appeal will not lie from an order only. Muttart v. Muttart (Sup.) 93 N. Y. Supp. 468. It must be from the judgment.
Appeal dismissed, with $10 costs.